The record shows that, when the new lease, modifying the original one, was first presented to respondent, he refused to sign it because it contained the seven-day cancellation clause. Later, after submitting the new lease to his own attorney, respondent agreed to, and did, sign it. In other words, before entering into the lease of which he now complains, he had knowledge of the seven-day cancellation clause and, after consulting his attorney, accepted its terms. His only excuse now is that it was represented to him that the cancellation clause would not be enforced.
If written instruments, deliberately signed by parties with knowledge of their terms and conditions, can be upset upon such a contention as this, then written instruments are futile, and to execute them is but a waste of time. I dissent. *Page 15